Citation Nr: 0918752	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-03 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for claimed bilateral foot 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1979 to October 
1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision.  

In August 2006 the Board reopened the Veteran's claim for 
service connection for bilateral foot disability based on new 
and material evidence and then remanded the Veteran's claim 
to the RO, via the Appeals Management Center (AMC), for 
further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran currently is not shown to have a right foot 
disorder due to any event or incident of her active service.  

3.  The current demonstrated status post bunionectomy of the 
left foot with scars is shown as likely as not to be due to 
trauma or injury during the Veteran's service.  



CONCLUSIONS OF LAW

1.  The Veteran is not shown to have a right foot disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  

2.  By extending the benefit of the doubt to the Veteran, her 
disability manifested by status post bunionectomy of the left 
foot with scars is due to disease or injury that was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue before the Board in August 2006 was whether new and 
material evidence had been received to reopen the Veteran's 
claim.  The Board reopened the Veteran's claim and remanded 
for further development; however, the RO failed to give the 
Veteran the criteria for service connection.  However, the 
Board finds that the Veteran is not prejudiced because in 
December 2004 the RO sent the Veteran a letter informing her 
that to establish entitlement to service-connected 
compensation benefits the evidence must show credible 
supporting evidence of a disease or injury that began in or 
was made worse during service, or that there was an event in 
service which caused injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease or event in service.  

Though the December 2004 letter was not specifically for the 
claim on appeal the Board is satisfied that she had actual 
knowledge of what was necessary to substantiate the claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

For these reasons, the Board finds that any notice errors are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support her claim and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2006 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2006 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the June 2004 letter advised 
the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in the August 
2006 letter.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded a VA examination in August 2006.  

Finally, the Veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for bilateral foot disability.   


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran asserts that she has a bilateral foot condition 
that caused by the conditions of her service, specifically 
the boots that she wore.  A careful review of the Veteran's 
service treatment record shows that her entrance examination 
was silent for any pre-service foot problems.  

In March 1979, during service, the Veteran was seen for 
complaints of pain across her toes; she reported a mild pain 
at the based of her great toe and on the medial side of her 
great toe.  It was noted that her boots rubbed and were too 
narrow.  She was seen again in March 1979 for complaints of 
heel pain and was diagnosed with severe compression pain of 
both heels and a stress fracture of both heels.  

In April 1979during service, the Veteran was seen for 
complaints of pain in the right heel because her boots were 
too long.  She was diagnosed for stress fracture of the right 
heel.  On her Report of Medical History for her separation, 
she reported having had foot trouble.  

In March 2003, the Veteran underwent a surgical procedure for 
a bunionectomy of the left foot.  

At the August 2006 VA examination, the Veteran stated that, 
during service, she was given a boot that was one-half size 
smaller than her feet and, as a result of physical training 
and running, developed a bunion and a lump on the bottom of 
her foot.  She underwent surgery for the removal of the cyst 
and bunion, and it took 11 months to heal.  She currently 
wore orthotics, which did not help the pain but kept the foot 
stable.  She also had numbness in her left foot.  

An examination of the Veteran's left foot revealed no 
overriding, callosities or flat feet.  However, there was a 4 
cm scar on the dorsum of the big toe and another 4 cm scar of 
the plantar aspect of the left foot.  There was also 
decreased sensation of the dorsum of the left foot, and she 
was unable to walk on her toes and heels.  

The VA examiner stated that the examination of the right foot 
was entirely within the normal range and he diagnosed her 
with status post-bunionectomy of the left foot.  The X-ray 
studies of the left foot revealed degenerative changes at the 
first metatarsophalangeal joint (MTP) and a small osteophyte 
or tiny osteochondroma off the middle phalanx of the small 
toes.  

The VA examiner opined that it was at least as likely that 
the Veteran's foot disorder was present in service.  


Right foot

After a careful review of the VA treatment records and the 
recent examination report, the Board finds that the Veteran 
does not have a current diagnosis or disability of the right 
foot.  

Though the Veteran was seen for pain in her right foot during 
service the August 2006 VA examiner stated that her right 
foot was within normal limits.  

The Board notes that Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  This is the first 
part of the Hickson analysis.  

That a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Given these facts, the Board finds that service connection 
for the claimed right foot condition must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Left Foot

In March 2003, the Veteran had a bunionectomy of the left 
foot, which resulted in surgical scars.  The August 2006 VA 
examiner diagnosed the Veteran with status post-bunionectomy 
of the left foot, degenerative changes of the 1st MTP Joint, 
and scars on the dorsum and plantar aspect.  He also opined 
that these diagnoses manifested a left foot disability that 
was at least likely as not related to the Veteran's active 
service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for the currently demonstrated 
left foot disability is warranted in this case.  



ORDER

Service connection for a claimed right foot disability is 
denied.   

Service connection for status post bunionectomy of the left 
foot with scars is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


